Citation Nr: 9905969	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee with patellar 
tendonitis and chondromalacia.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee with patellar 
tendonitis and chondromalacia.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1974 to July 1994.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).   

In December 1998 before the undersigned member of the Board, 
the appellant presented testimony at a hearing conducted at 
the RO.  Having reviewed the evidence of record in light of 
the appellant's contentions, the Board is of the opinion that 
further development of the record is necessary.  



REMAND

The appellant generally contends that his service-connected 
bilateral knee disorder has worsened in severity since it was 
last evaluated for rating purposes.  He specifically contends 
that his knees are becoming increasingly unstable as well as 
more painful.  During the December 1998 Board hearing, the 
appellant alluded to having missed regular employment because 
of his disability.  

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has stated that the symptoms 
of his service-connected disability have increased. The Board 
thus concludes that the appellant has presented a well- 
grounded claim for an increased rating for his service-
connected disorder.

The statutory duty to assist requires a "thorough and 
contemporaneous medical examination"  that is sufficient to 
ascertain the current level of the disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995).  Also 
critical in this matter are any records generated by the 
appellant's employer that reflect time lost due to his 
service-connected disorder.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Given these dicatates, this case is REMANDED for the 
following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should also contact the 
appellant and request documentation 
relative to the appellant's claimed 
employment absences due to his service-
connected disorder.  The RO should 
provide the appellant with any release 
forms or other documentation necessary to 
obtain these records.  The RO should then 
obtain these records and associate them 
with the claims folder.  



3.  The RO should then afford the 
appellant a VA orthopedic examination to 
determine the current severity of the 
bilateral knee disorder.  All indicated 
tests, including range of motion studies, 
must be conducted. The claims folder must 
be made available to and reviewed by the 
examiner prior to the requested study. 
The examiner should provide ranges of 
motion in degrees. The examiner should 
specify the nature and severity of the 
symptoms attributed to the service-
connected disability. The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected knee 
disability. The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the appellant's 
functional ability. The examiner should 
also be requested to determine whether, 
and to what extent, the knees exhibit 
weakened movement, excess fatigability, 
or incoordination. A complete rationale 
for any opinion expressed must be 
provided. A copy of the examination 
report should be associated with the 
claims folder.

4. The RO should review the report of the 
examination requested above to determine 
if it meets the requirements of paragraph 
3. If the examination report contains 
insufficient information to address the 
inquiries as specified, it is incumbent 
upon the rating board to return the 
report as inadequate.  38 C.F.R. § 4.2 
(1998).  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45.

If the benefit sought on appeal remains denied, the appellant 
should be furnished a supplemental statement of the case, 
including any additional laws and regulations, and given the 
applicable time to respond thereto.  
 
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

During the pendency of this appeal, the appellant will be 
free to submit additional evidence and argument on the 
remanded claims.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

No action is required of the appellant until further notice 
is obtained. However, the Board takes this opportunity to 
advise the appellant that the conduct of the medical 
examinations as are directed in this remand is necessary for 
a comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b) (1998).  The appellant's cooperation in 
reporting for the examinations is both critical and 
appreciated.  However, the appellant is further advised that 
his failure to report for the examinations without good cause 
may result in the claim being considered on the evidence now 
of record or denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


